Citation Nr: 0321971	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-13 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred during a period of hospitalization 
and treatment on December 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran retired in 1981 after approximately 20 years' 
active service.

REMAND

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 decision by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Birmingham, 
Alabama.

At the time of a previous Board decision in September 2002, 
the veteran was notified that the Board was undertaking 
additional development on the issue of entitlement to the 
payment or reimbursement of unauthorized medical expenses 
incurred during a period of hospitalization and treatment on 
December 23, 1998.  That development was undertaken pursuant 
to authority granted at 38 C.F.R. § 19.9 (2002), and included 
the procurement of the veteran's Medical Administration file.  
However, pursuant to the recent decision of the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003), a portion of the 
regulations codified at 38 C.F.R. § 19.9 (2002) has been 
invalidated.  Under such circumstances, further development 
must be undertaken prior to a final adjudication of the issue 
of the payment or reimbursement of unauthorized medical 
expenses incurred during a period of hospitalization and 
treatment on December 23, 1998.

Accordingly, the case is REMANDED to the VA Medical Center 
for the following actions:  

1.  The VA Medical Center should review 
the veteran's Medical Administration 
file, and ensure that all notification 
and development action required by this 
REMAND, and by the Veterans Claims 
Assistance Act of 2000 (VCAA), is 
completed.  If not, corrective action 
should be taken.

2.  Thereafter, the VA Medical Center 
should readjudicate the issue of 
entitlement to the payment or 
reimbursement of unauthorized medical 
expenses incurred during a period of 
hospitalization and treatment on December 
23, 1998.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VA Medical Center.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the VA 
Medical Center.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VA Medical Centers to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




